Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-18 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 8/25/21 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are withdrawn.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhovsky (US 20040168637) in view of Schutze (US 20060257688) and Nagaraj (US 20110151219).
As to claim 1, Gorokhovsky discloses a method of arranging a protective coating comprising
At least one first layer with AlO (figure 13: barrier layer with alumina);
On a thermally stressed structure (paragraph 183: applications in thermally stressed structures including engines);
By cathodic arc evaporation (paragraph 36: deposition by cathodic arc plasma generation);
Wherein the structure comprises at least one thermal barrier coating (figure 13: bond coating – functional equivalent to thermal barrier coating [paragraph 183: exemplary bond coating part of thermal barrier material]);
Providing the thermally stressed structure in a coating chamber (figures 2-3: exemplary vacuum arc coating chambers with substrates 4);
Providing a target as a source material for the at least one first layer, the target comprising at least aluminum (paragraph 117: Al target);
Providing an oxygen partial pressure in the coating chamber (paragraph 189: oxygen partial pressure control);
Igniting an arc to evaporate material and deposit on the thermal barrier coating (abstract: activation of arc to deposit material);
Wherein the protective coating is applied as alpha alumina (paragraph 185: deposition of alpha alumina; figure 13).

Gorokhovsky, while disclosing a protective layer comprising alpha alumina, is silent as to a homogenous alpha alumina coating.
	Schutze discloses a deposition method in which a, Al containing protective layer is formed on structures that are thermally stressed and include thermal barrier layers (paragraph 51; abstract; paragraph 57).  Schutze discloses the aluminum is contained as homogenous alpha alumina to increase its resistance to oxidation and corrosion (paragraph 10, paragraph 56).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use homogenous alpha alumina within the protective coating of Gorokhovsky, as disclosed by Schutze, because this increases the oxidation and corrosion resistance of the coating (Schutze at paragraphs 51 and 57).
	Gorokhovsky, while disclosing a barrier structure comprising alternating metal and alumina layers and further alpha alumina structure (paragraph 186, and as discussed above), is silent as to the barrier comprising ceramic.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use both ceramic and aluminum containing layers, as disclosed by Nagaraj, in the structure of Gorokhovsky, because this allows for a structure effective for protection in harsh environments (Nagaraj at paragraphs 3 and 7). 

As to claim 2, Gorokhovsky discloses use of Cr containing targets (page 19, table 1: arc-assisted magneton sputtering target of NiCrAlY alloy).
As to claim 4, Gorokhovsky discloses an Al-Si containing target (page 19, table 1: LAFAS source: Al and AlSi containing targets).
As to claims 5, Gorokhovsky discloses a substrate temperature for alumina deposition of 900-1200°C (paragraph 188).
As to claim 7, Gorokhovsky discloses an exemplary protective coating with 20 micron thickness (paragraph 179: arc evaporation of Mo/Al coating to 20 micron thickness).
As to claims 8-9, Gorokhovsky discloses the protective layer is a multi-layer coating with gradient chemical compositions (paragraph 195: first/second layer coating compositions; 
As to claim 13, Nagaraj disclose deposition of aluminum layers directly on ceramic layers (figure 3-4).
As to claim 14, Nagaraj discloses deposition of further layers [interpreted as being ‘adhesive layers’] between the initial ceramic layer and ultimate aluminum layer (figure 3).
As to claim 15, Nagaraj discloses deposition of layers by sputtering and deposition of ceramic layers including yttria stabilized zirconia (paragraph 23: ceramic layers deposited by sputtering; paragraph 22: ceramic layers include yttria stabilized zirconia).
As to claim 16, Nagaraj discloses a plurality of aluminum containing layers (figure 4).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhovsky in view of Schutze as applied to claim 1 above, and further in view of Kohara (US 20050276990).
As to claim 3, Gorokhovsky discloses controlling the composition of the plasma and subsequent coating formed (paragraph 26) and an Al and Cr containing protective coating (paragraph 195: table), but is silent as to specifically controlling the compositional ratio for specific lattice constant between corundum (pure alpha alumina) and eskolaite (CrO).
Kohara discloses a method for depositing a protective layer with AlO and CrO containing compounds (paragraph 35 and 39).  Kohara also discloses knowledge in the art of controlling the lattice constant as desired from the pure corundum structure to include CrO (paragraphs 12, 13 and 363).

As to claim 6, Gorokhovsky is silent as to a substrate temperature of about 600 degrees during the protective layer formation.
Kohara discloses a method for depositing a protective layer with AlO and CrO containing compounds (paragraph 35 and 39).  Kohara also discloses knowledge in the art of controlling the substrate temperature during deposition to between 650 and 800 degrees to obtain desired properties of the coating (paragraph 398).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a substrate temperature of about 600 degrees, as this is within 10% of the lower limit of the required range of Kohara, in the method of Gorokhovsky, because this allows for desired protective layer properties (Kohara at paragraph 398).

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections as discussed above, as necessitated by the instant amendments to the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794